 1 MCGREGOR W. SCOTT
   United States Attorney
 2 W. DEAN CARTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2781
   Facsimile: (916) 554-2900
 5 Dean.Carter@usdoj.gov

 6 Attorneys for the United States

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   MICHELLE TAFOYA,                                      CASE NO.: 2:19-CV-00535-MCE-KJN
12                                 Plaintiff,              STIPULATION AND ORDER FOR
                                                           INDEPENDENT MEDICAL
13   v.                                                    EXAMINATION PER FEDERAL RULE
                                                           OF CIVIL PROCEDURE 35
14   UNITED STATES OF AMERICA,
15                                 Defendant.
16

17

18          Plaintiff Michelle Tafoya and Defendant United States of America respectfully submit this
19 stipulation and proposed order for an independent medical examination under Federal Rule of Civil
20 Procedure 35. Plaintiff alleges that her left shoulder complaints are the result of the auto accident at

21 issue in this matter. The United States seeks these exams to evaluate Plaintiff’s claimed shoulder

22 injuries.

23          Accordingly, the parties hereby stipulate that Plaintiff Michelle Tafoya will submit to an
24 independent medical examination by Dr. John Missirian, M.D., on March 16, 2020, at 11:00 a.m. at

25 501 I Street in Sacramento, California, in the Federal Occupational Health Facility, Suite 7-300. The
26 examination will be video recorded at the United States’ expense and the United States will instruct

27 the videographer to provide copies within ten days to both the United States and Plaintiff’s counsel.

28
                                                       1
29 STIPULATION AND ORDER

30
 1 Dated: March 5, 2020
                                      MCGREGOR W. SCOTT
 2                                    United States Attorney
 3                          By:       /s/ W. Dean Carter
                                      W. DEAN CARTER
 4                                    Assistant United States Attorney
 5                                    Attorneys for Defendant
                                      United States of America
 6

 7 Dated: March 5, 2020               DREYER BABICH BUCCOLA WOOD
                                      CAMPORA, LLP
 8
                            By:       /s/ Hank Greenblatt (authorized on 3/5/2020)
 9                                    Hank Greenblatt
10
                                      Attorneys for Plaintiff
11                                    Michelle Tafoya

12

13
     SO ORDERED.
14

15
     Dated: March 9, 2020
16

17

18   tafo.535


19
20

21

22

23

24

25
26

27

28
                                  2
29 STIPULATION AND ORDER

30
